Citation Nr: 0826692	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-42 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased evaluation for degenerative joint 
and disc disease of the thoracolumbar spine, rated as 10 
percent disabling prior to November 30, 2006, and 40 percent 
disabling beginning on that date.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which increased the rating 
for the disability to 10 percent, effective March 10, 2004.

In November 2005, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.

In December 2005, this case was remanded for additional 
development.  Thereafter, in a June 2007 rating decision, the 
RO increased the rating to 40 percent, effective November 30, 
2006.  

In December 2007, the veteran's claim was denied by the 
Board.  The veteran appealed, and in May 2008 the United 
States Court of Appeals for Veterans Claims granted a joint 
motion for remand.  

As noted in the December 2007 decision, evidence submitted in 
October 2006 raises the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last seen for a VA compensation examination 
in November 2006.  Given that fact, and the representative's 
post Board decision submission of an October 2006 physician's 
statement arguing in favor of a total rating due to the 
appellant's back disorder further development is in order.  
Indeed, further development is mandatory under 38 C.F.R. 
§ 20.1304 (2007) given the appellant's decision to decline to 
waive initial RO consideration of the October 2006 evidence.

Accordingly, this case is REMANDED for the following action.

1.  The AMC should contact the veteran 
and request that he identify any medical 
care provider, VA or private, who has 
treated his thoracolumbar degenerative 
joint and disc disease since November 
2006.  Thereafter, the AMC should 
undertake all appropriate development.

2.  Following the completion of the 
foregoing, the veteran should be 
scheduled for a VA social and industrial 
survey to ascertain the impact of his 
thoracolumbar degenerative joint and disc 
disease alone on his ability to work.  It 
is imperative that the claims file and a 
copy of this REMAND be made available to 
the examiner for review in connection 
with the examination.  All indicated 
special studies and tests should be 
accomplished.  Further, the examiner must 
attempt to separate the effects of 
nonservice-connected disabilities from 
pathology caused by his service connected 
thoracolumbar degenerative joint and disc 
disease. If the veteran's pathology 
cannot be separated without engaging in 
speculation, that fact must be noted. A 
complete rationale must be offered for 
any opinion provided. 

3.  After completion of the social and 
industrial survey and adding that report 
to the claims folder, the appellant 
should be scheduled for a VA orthopedic 
examination.  The claims folder must be 
made available for the examiner to 
review.  Any tests deemed necessary 
should be accomplished.  The VA examiner 
is to provide a comprehensive diagnosis 
of the current disabilities affecting the 
thoracolumbar spine.  

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected thoracolumbar spine 
disorder.  If pain on motion is observed, 
the examiner must indicate the point at 
which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician must indicate 
whether, and to what extent, the 
appellant experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
A complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should so indicate.

4.  The RO should review any medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand. If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
any VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


